



Exhibit 10.1
Viacom Inc.
2016 Long-Term Management Incentive Plan


2019 Terms and Conditions to the Performance Share Units Certificate
ARTICLE I
TERMS OF PERFORMANCE SHARE UNITS
Section 1.1    Grant of Performance Share Units. The Performance Share Units
(the “Performance Share Units” or “PSUs”) awarded to a Participant are subject
to (i) the Performance Share Units Certificate (the “Certificate”), (ii) the
terms and conditions contained herein and (iii) the 2016 Long-Term Management
Incentive Plan (the “Plan”), the provisions of which are hereby incorporated by
reference. A copy of the Plan and the Prospectus dated November 30, 2018 are
being provided simultaneously on-line or attached hereto. Capitalized terms that
are not otherwise defined herein have the meanings assigned to them in the
Certificate or the Plan. Performance Share Units are notional units of
measurement and represent the right to receive a number of shares of Class B
Common Stock depending on the Company’s performance against specific
pre-determined goals. The number of PSUs issued to a Participant will be
determined as follows: (a) twenty-five percent (25%) of the value of the award
set forth in the Certificate will be issued in PSUs subject to the TSR
performance of the Class B Common Stock in comparison to the TSR performance of
the common stock of companies comprising the Reference Group, with the target
number of PSUs subject to TSR performance determined by dividing such portion of
the value by the Date of Grant fair value determined by FAS 123 Solutions using
a Monte Carlo valuation model (“Target TSR Shares”), and (b) seventy-five
percent (75%) of the value of the award set forth in the Certificate will be
issued in PSUs subject to the Company’s Adjusted Diluted EPS from Continuing
Operations against target, with the target number of PSUs subject to such
Adjusted Diluted EPS from Continuing Operations performance determined by
dividing such portion of the value by the closing price of a share of Class B
Common Stock on the Date of Grant (“Target EPS Shares”), each as set forth in
the Certificate.
Section 1.2    Terms of Performance Share Units.
(a)    Valuation.
(1)    TSR Shares. As of the Determination Date, the TSR of the Class B Common
Stock over the relevant Measurement Period will be measured against the TSR of
the common stock of the companies comprising the Reference Group over the
relevant Measurement Period. The percentile ranking of the TSR of the Class B
Common Stock as compared to the TSR of the common stock of the companies
comprising the Reference Group will be used to calculate the number of shares of
Class B Common Stock that the Participant will receive pursuant to this Section
1.2(a)(1), in accordance with the following schedule:
Schedule
• If the Company achieves less than the 25th percentile TSR, the Target TSR
Shares will be forfeited pursuant to this Section 1.2(a)(1)



1

--------------------------------------------------------------------------------





• If the Company achieves the 25th percentile TSR, a number of shares of Class B
Common Stock equal to 25% of the target number of Target TSR Shares will be
delivered pursuant to this Section 1.2(a)(1)
• If the Company achieves the 50th percentile TSR, a number of shares of Class B
Common Stock equal to 100% of the Target TSR Shares will be delivered pursuant
to this Section 1.2(a)(1)
• If the Company achieves the 100th percentile TSR (that is, if it is the first
ranked company in the Reference Group for TSR), a number of shares of Class B
Common Stock equal to 200% of the Target TSR Shares will be delivered pursuant
to this Section 1.2(a)(1)

For Company achievement at an intermediate point between the 25th and 50th
percentile, or between the 50th percentile and the 100th percentile, the
percentage of the Target TSR Shares to be delivered will be interpolated between
the respective percentages at such percentiles. For example, if the Company were
to achieve the 70th percentile TSR, 140% of the Target TSR Shares would be
delivered pursuant to this Section 1.2(a)(1).
(2)    EPS Shares. As of the Determination Date, the Adjusted Diluted EPS from
Continuing Operations for the FY19 Period will be measured against the Target
Adjusted Diluted EPS from Continuing Operations for the FY19 Period, which will
be used to calculate the number of shares of Class B Common Stock that the
Participant will receive pursuant to this Section 1.2(a)(2), in accordance with
the following schedule:
Schedule
•        If the Adjusted Diluted EPS from Continuing Operations for the FY19
Period is less than 80% of the Target Adjusted Diluted EPS from Continuing
Operations for the FY19 Period, 100% of the Target EPS Shares will be forfeited
pursuant to this Section 1.2(a)(2)
•        If the Adjusted Diluted EPS from Continuing Operations for the FY19
Period is 80% of the Target Adjusted Diluted EPS from Continuing Operations for
the FY19 Period, a number of shares of Class B Common Stock equal to 50% of the
Target EPS Shares will be delivered under the award pursuant to this Section
1.2(a)(2)
•        If the Adjusted Diluted EPS from Continuing Operations for the FY19
Period is 100% of the Target Adjusted Diluted EPS from Continuing Operations for
the FY19 Period, a number of shares of Class B Common Stock equal to 100% of the
Target EPS Shares will be delivered under the award pursuant to this Section
1.2(a)(2)
•        If the Adjusted Diluted EPS from Continuing Operations for the FY19
Period is 120% or more of the Target Adjusted Diluted EPS from Continuing
Operations for the FY19 Period, a number of shares of Class B Common Stock equal
to 200% of the target number of EPS Shares will be delivered under the award
pursuant to this Section 1.2(a)(2)

For Company achievement at an intermediate point between 80% and 100% of the
Target Adjusted Diluted EPS from Continuing Operations for the FY19 Period, or
between 100% and 120% of the Target Adjusted Diluted EPS from Continuing
Operations for the FY19 Period, the percentage of the Target EPS Shares to be
delivered pursuant to this Section 1.2(a)(2) will be interpolated


2

--------------------------------------------------------------------------------





between the respective percentages at such percentiles. For example, if the
Company were to achieve 90% of the Target Adjusted Diluted EPS from Continuing
Operations for the FY19 Period, a number of shares of Class B Common Stock equal
to 75% of the Target EPS Shares would be delivered under the award pursuant to
this Section 1.2(a)(2).
(b)    Settlement and Delivery of Shares. Shares delivered in settlement of the
Performance Share Units will be delivered, net of any shares withheld for Taxes
pursuant to Section 4.3, no later than four (4) weeks following the
Determination Date; provided, however, in the event that the Participant would
be subject to federal income tax on the shares of Class B Common Stock payable
under the valuation criteria under Section 1.2(a)(2) before the Determination
Date, then to the extent permissible under Section 409A, such shares of Class B
Common Stock, net of any Shares withheld for Taxes pursuant to Section 4.3, and
as adjusted pursuant to Section 1.2(d) if applicable, shall be delivered in
settlement of that portion of the Performance Share Units no later than four (4)
weeks following the date on which the Participant became subject to federal
income tax on the shares of Class B Common Stock payable under the valuation
criteria under Section 1.2(a)(2).
(c)    Transfer Restriction on Delivered Shares. Shares delivered in settlement
of the Performance Share Units, net of any shares withheld for Taxes pursuant to
Section 4.3, shall not be transferable by the Participant, except by will, the
laws of descent and distribution or beneficiary designation for a 6-month period
beginning on the Determination Date; provided that the Committee may permit
other transferability, subject to any conditions and limitations that it may, in
its sole discretion, impose.
(d)    Termination of Employment.
(1)    In the event the Participant’s employment with the Company or a
Subsidiary terminates in a Qualifying Termination prior to September 30, 2021,
the number of shares of Class B Common Stock that the Participant will receive
for the applicable Measurement Period will be determined by multiplying the
shares of Class B Common Stock determined under the valuation criteria under
Section 1.2(a) as of the Determination Date by a fraction, the numerator of
which is the number of days starting with and inclusive of October 1, 2018 and
ending on the last day of the Measurement Period and the denominator of which is
the number of days starting with and inclusive of October 1, 2018 and ending on
the Determination Date.
(2)    In the event the Participant’s employment with the Company or a
Subsidiary terminates for any reason other than a Qualifying Termination, the
Participant shall forfeit all unvested Performance Share Units as of the date of
such event.


ARTICLE II
EFFECT OF CERTAIN CORPORATE CHANGES
In the event of a merger, consolidation, stock split, reverse stock split,
dividend, distribution, combination, reclassification, reorganization, split-up,
spin-off or recapitalization that changes the character or amount of the Class B
Common Stock or any other changes in the


3

--------------------------------------------------------------------------------





corporate structure, equity securities or capital structure of the Company, the
Committee shall make such adjustments, if any, to the number and kind of
securities subject to the Performance Share Units, as it deems appropriate. The
Committee may, in its sole discretion, also make such other adjustments as it
deems appropriate in order to preserve the benefits or potential benefits
intended to be made available hereunder. Such determinations by the Committee
shall be conclusive and binding on all persons for all purposes.


ARTICLE III
DEFINITIONS
As used herein, the following terms shall have the following meanings:
(a)    “Adjusted Diluted EPS from Continuing Operations” for a given fiscal year
means the adjusted diluted EPS from continuing operations, as reportable by the
Company on Form 10-K, subject to adjustment by the Committee for any
recapitalization, reorganization, merger, acquisition, divestiture,
consolidation, spin-off, combination, liquidation, dissolution, sale of assets,
or other similar corporate transaction or event or any other extraordinary event
occurs, or any other event or circumstance occurs which has the effect, as
determined by the Committee, of distorting the applicable diluted EPS from
continuing operations, including, without limitation, changes in accounting
standards, to the extent necessary to prevent reduction or enlargement of the
Participants’ EPS Shares attributable to such transaction, circumstance or
event. Adjusted Diluted EPS from Continuing Operations for a period of more than
one fiscal year, shall mean the Adjusted Diluted EPS from Continuing Operations
for each fiscal year (or portion thereof) in such period on a cumulative basis
(b)    “Board” shall mean the Board of Directors of the Company.
(c)    “Cause” shall (i) have the meaning provided in a Company or a Subsidiary
employment agreement that is in effect and applicable to the Participant, or
(ii) mean, if there is no such employment agreement or if such employment
agreement contains no such term, unless the Committee determines otherwise, (A)
conduct constituting embezzlement, material misappropriation or fraud, whether
or not related to the Participant’s employment with the Company or a Subsidiary;
(B) conduct constituting a felony, whether or not related to the Participant’s
employment with the Company or a Subsidiary; (C) conduct constituting a
financial crime, material act of dishonesty or material unethical business
conduct, involving the Company or a Subsidiary; (D) willful unauthorized
disclosure or use of Company or Subsidiary confidential information; (E) the
failure to substantially obey a material lawful directive that is appropriate to
the Participant’s position from a superior in his or her reporting line or the
Board; (F) the failure or refusal to substantially perform the Participant’s
material employment obligations (other than any such failure or refusal
resulting from the Participant’s disability); (G) the willful failure to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, whether or not related to employment
with the Company or a Subsidiary, after being instructed by the Company or a
Subsidiary to cooperate; (H) the willful destruction of or failure to preserve
documents or other material known to be relevant to any investigation referred
to in subparagraph (G) above; or (I) the willful inducement of others to engage
in the conduct described in subparagraphs (A) – (H).


4

--------------------------------------------------------------------------------





(d)    “Certificate” shall mean the meaning set forth in Section 1.1 hereof.
(e)    “Class B Common Stock” shall mean shares of Class B Common Stock, par
value $0.001 per share, of the Company.
(f)    “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended,
including any successor law thereto and the rules, regulations and guidance
promulgated thereunder.
(g)    “Committee” shall mean the Compensation Committee of the Board (or such
other Committee(s) as may be appointed or designated by the Board to administer
the Plan).
(h)    “Company” shall mean Viacom Inc., a Delaware corporation.
(i)    “Date of Grant” shall be the date set forth on the Certificate.
(j)    “Determination Date” means September 30, 2021.
(k)    “EPS” means earnings per share.
(l)    “EPS Shares” means the number of Performance Share Units subject to
Section 1.2(a)(2) hereof.
(m)    “Fair Market Value” of a share of Class B Common Stock on a given date
shall be the 4:00 p.m. (New York time) closing price on such date on the NASDAQ
Stock Exchange or other principal stock exchange on which the Class B Common
Stock is then listed.
(n)    “FY19 Period” means the Company’s 2019 fiscal year.
(o)    “Good Reason” has the meaning assigned to such term in the Participant’s
employment agreement with the Company or a Subsidiary.
(p)    “Measurement Period” means the period beginning on October 1, 2018 and
ending September 30, 2021; provided, however, that if the Participant’s
employment with the Company terminates in a Qualifying Termination, the
Measurement Period will be the period beginning October 1, 2018 and ending on
the effective date of the Participant’s termination of employment.
(q)    “Participant” shall mean the employee named on the Certificate.
(r)    “Performance Share Units” shall mean notional units of measurement
representing the contractual right granted to the Participant to receive shares
of Class B Common Stock and consisting of the Target TSR Shares and the Target
EPS Shares set forth in Section 1.2(a) hereof.
(s)    “Permanent Disability” shall have the same meaning as such term or a
similar term has in the long-term disability policy maintained by the Company or
a Subsidiary thereof for the Participant and that is in effect on the date of
the onset of the Participant’s Permanent Disability unless the Committee
determines otherwise.


5

--------------------------------------------------------------------------------





(t)    “Plan” shall mean the Viacom Inc. 2016 Long-Term Management Incentive
Plan, and as may be amended from time to time.
(u)    “Qualifying Termination” means (i) the termination of the Participant’s
employment by the Company or a Subsidiary other than in a termination of
employment for Cause; (ii) in the event the Participant has an employment
agreement with the Company or a Subsidiary that contains a Good Reason
provision, such Participant’s resignation of employment for Good Reason; (iii)
the termination of the Participant’s employment with the Company or a Subsidiary
by reason of the Participant’s death or Permanent Disability; or (iv) in the
event the Participant has an employment agreement with the Company or a
Subsidiary, the non-renewal of such employment agreement at the Company’s or
Subsidiary’s election followed by termination of the Participant’s employment
with the Company and any Subsidiary within six months of such contract
expiration for any reason other than for Cause.
(v)    “Reference Group” means all companies whose common stock is included in
the S&P 500 at the start of the Measurement Period (other than (i) companies
that cease to be included in the S&P 500 during the Measurement Period solely
due to merger, acquisition, liquidation or similar events fundamentally changing
the identity and nature of the company and (ii) companies that cease to be
included in the S&P 500 other than on account of events described in the
preceding clause (i) and which also cease to have common stock publicly traded
on an exchange or on a recognized market system or the over-the-counter market).
(w)    “S&P 500” means the Standard & Poor’s 500 Composite Index.
(x)    “Section 409A” shall mean Section 409A of the Code and the rules,
regulations and guidance promulgated thereunder from time to time.
(y)    “Target Adjusted Diluted EPS from Continuing Operations for the FY19
Period” means the target adjusted diluted EPS from continuing operations for the
Company’s 2019 fiscal year, as determined by the Committee.
(z)    “Target EPS Shares” means the number of EPS Shares determined in Section
1.1 hereof and indicated on the Participant’s PSUs Certificate.
(aa)     “Target TSR Shares” means the number of TSR Shares determined in
Section 1.1 hereof and indicated on the Participant’s PSUs Certificate.
(bb)    “Subsidiary” shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, 50%
or more of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).
(cc)    “TSR” means for the Class B Common Stock and for the common stock of
each company in the Reference Group, the percentage change in value (positive or
negative) over the Measurement Period as measured by dividing (i) the sum of (A)
each company’s cumulative value of dividends and other distributions in respect
of its common stock for the Measurement Period, assuming dividend reinvestment,
and (B) the difference (positive or negative) between each company’s common
stock price on the first and last day of the


6

--------------------------------------------------------------------------------





Measurement Period, calculated based on the average closing prices over the
20-day trading period immediately prior to the first day of the Measurement
Period and the average closing prices over the 20-day trading period immediately
prior to the last day of the Measurement Period, in each case, as reported by
Bloomberg L.P. (or such other reporting service that the Committee may designate
from time to time); by (ii) the common stock price on the first day of the
Measurement Period, calculated on the basis described above. TSR shall reflect
(i) reinvestment of dividends and other distributions and (ii) appropriate and
equitable treatment of any reorganizations affecting the corporate structure of
the companies in the reference group, in addition to the adjustments for stock
splits and reverse stock splits. TSR will be determined by the Committee in a
manner consistent with this definition. For purposes of computing TSR, if a
company has more than one class of common stock outstanding then only the class
that is included in the S&P 500 shall be taken into account, and if there is
more than one such class the company’s TSR shall be computed using the aggregate
values of and distributions on all such classes.
(dd)    “TSR Shares” means the number of Performance Share Units subject to
Section 1.2(a)(1) hereof.




ARTICLE IV
MISCELLANEOUS
Section 4.1    No Rights to Awards or Continued Employment. Neither the
Certificate, the Plan nor any action taken in accordance with such documents
shall confer upon the Participant any right to be employed by or to continue in
the employment of the Company or any Subsidiary, nor to be entitled to any
remuneration or benefits not set forth in the Plan or the Certificate, including
the right to receive any future awards under the Plan or any other plan of the
Company or any Subsidiary or interfere with or limit the right of the Company or
any Subsidiary to modify the terms of or terminate the Participant’s employment
at any time for any reason.
Section 4.2    Restriction on Transfer. The rights of the Participant with
respect to the Performance Share Units shall not be transferable by the
Participant, except by will, the laws of descent and distribution or beneficiary
designation; provided that the Committee may permit other transferability,
subject to any conditions and limitations that it may, in its sole discretion,
impose.
Section 4.3    Taxes. The Company or a Subsidiary, as appropriate, shall be
entitled to withhold from any payment made to the Participant, a Participant’s
estate or any permitted transferee or beneficiary an amount sufficient to
satisfy any federal, state, local and/or other tax withholding requirement or
satisfy required tax withholding in respect of the delivery of shares of Class B
Common Stock upon settlement of Performance Shares Units by having the Company
withhold from such delivery shares of Class B Common Stock having a Fair Market
Value equal to the amount of such required withholding.
Section 4.4    Stockholder Rights. The grant of Performance Share Units under
the Certificate shall not entitle the Participant or a Participant’s estate, any
permitted transferee or beneficiary to any rights of a holder of shares of Class
B Common Stock, other than when and until the Participant, the Participant’s
estate, the permitted transferee or beneficiary is


7

--------------------------------------------------------------------------------





registered on the books and records of the Company as a stockholder and shares
are delivered to such party upon settlement of the Performance Share Units.
Unless otherwise determined by the Committee in its discretion, no adjustment
shall be made for dividends or distributions or other rights in respect of any
shares of Class B Common Stock for which the record date is prior to the date on
which the Participant, a Participant’s estate or any permitted transferee shall
become the holder of such shares of Class B Common Stock.
Section 4.5    No Restriction on Right of Company to Effect Corporate Changes.
Neither the Plan nor the Certificate shall affect in any way the right or power
of the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Class B Common Stock or the rights thereof or which are convertible
into or exchangeable for Class B Common Stock, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.
Section 4.6    Section 409A. If any provision of the Certificate contravenes any
regulations or Treasury guidance promulgated under Section 409A or could cause
the Participant to be required to recognize income for United States federal
income tax purposes with respect to any Performance Share Units before such
Performance Share Units are settled or to be subject to any additional tax or
interest under Section 409A, such provision of the Certificate may be modified
to maintain, to the maximum extent practicable, the original intent of the
applicable provision without the imposition of any additional tax or interest
under Section 409A. Moreover, any discretionary authority that the Board or the
Committee may have pursuant to the Certificate shall not be applicable to
Performance Share Units that are subject to Section 409A to the extent such
discretionary authority will contravene Section 409A.
Section 4.7    Amendment. The Committee shall have broad authority to amend the
Certificate without approval of the Participant to the extent necessary or
desirable (i) to comply with, or take into account changes in, applicable tax
laws, securities laws, accounting rules and other applicable laws, rules and
regulations or (ii) to ensure that the Participant is not required to recognize
income for United States federal income tax purposes with respect to any
Performance Share Units before such Performance Share Units are settled and is
not subject to additional tax and interest under Section 409A with respect to
any Performance Share Units.
Section 4.8    Interpretation. In the event of any conflict between the
provisions of the Certificate (including the definitions set forth herein) and
those of the Plan, the provisions of the Plan will control. Additionally, in the
event of a conflict or ambiguity between the provisions of the Certificate or
the Plan and the provisions of any employment agreement that is in effect and
applicable to the Participant with respect to the Performance Share Units, the
provisions of such employment agreement shall be deemed controlling to the
extent such provisions are consistent with the provisions of the Plan and are
more favorable to the Participant than the provisions of the Certificate.


8

--------------------------------------------------------------------------------





Section 4.9    Breach of Covenants. In the event that the Committee makes a good
faith determination that the Participant committed a material breach of the
restrictive covenants relating to non-competition, non-solicitation,
confidential information or proprietary property in any employment or other
agreement applicable to the Participant during the Participant’s employment or
the one year period after termination of the Participant’s employment with the
Company or a Subsidiary for any reason, (i) the Participant shall be required to
return the shares of Class B Common Stock received by him or her in settlement
of the Performance Share Units during the one year period prior to such breach
or any time after such breach occurs, or, if the shares of Class B Common Stock
received in settlement of the Performance Share Units within the one year period
prior to such breach were sold by the Participant, return any proceeds realized
on the sale of such shares of Class B Common Stock prior to such breach or any
time after such breach occurs and (ii) any unvested Performance Share Units
shall be forfeited.
Section 4.10    Governmental Regulations. The Performance Share Units shall be
subject to all applicable rules and regulations of governmental or other
authorities.
Section 4.11    Headings. The headings of articles and sections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Certificate.
Section 4.12    Governing Law. The Certificate and all rights hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.






9